UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1104


DANIEL JOHNSON WILLIS,

                     Petitioner - Appellant,

              v.

TOWN OF TRENTON, NORTH CAROLINA; DARLENE SPIVEY, as Mayor;
DAL WOOTEN, as former Town Council; SHERI M. DAVENPORT, as former
Town Council; CHRISTOPHER C. HENDERSON, as former Town Council;
CHARLES C. JONES, as Town Council Member; DANNY HORVATH, as Town
Council Member; GLENN SPIVEY, as Town Clerk; CLAIRE LYNN, and others,
associated with the Town of Trenton; ANN BROCK, and others, associated with
the Town of Trenton; CAROL HOOD, and others, associated with the Town of
Trenton; JUDGE M.J. HOWARD, United States District Court, Eastern Division,
North Carolina; CLERK PATRICIA S. CONNOR, Court of Appeals for the
Fourth Circuit, and/or their successors,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, District Judge. (4:16-mc-00003-BO)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Daniel Johnson Willis appeals the district court’s order denying him leave to file a

civil complaint for failure to comply with a prefiling injunction. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Willis v. Town of Trenton, NC, No. 4:16-mc-00003-BO (E.D.N.C. Jan. 5,

2018). We grant leave to proceed in forma pauperis. We warn Willis, however, that

future frivolous submissions may result in the imposition of monetary sanctions. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                             AFFIRMED




                                           3